DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Keller on 05/10/2021.
The application has been amended as follows: 

Regarding Claim 9
Lines 3-4 recite the limitation “a first conductor that runs from the connect with the first contact pin”. For purposes of clarity the claim language should be amended such that it reads –a first conductor that runs from and connects with the first contact pin—.

Allowable Subject Matter
3.	Claims 1-19 and 21 are allowed.

4.	The following is a statement of reasons for the indication of allowable subject matter:  
In the valvetrain of claim 1, the inclusion of:
.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- McCarthy, Jr. et al. (US 2019/0257227) – Rocker arm with electrical circuit
- Liskar et al. (US 2018/0195419) – Rocker arm with magnetic latch
- Liskar et al. (US 2018/0142583) – Electrically actuated rocker arm
- Liskar et al. (WO 2018/075392 A1) – Framework for electrically latched rocker arms
- Hendricksma et al. (US 2003/0111031) – VVA of rocker arm

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746